Case 4:15-cr-06049-EFS    ECF No. 1218     filed 04/09/19   PageID.7216 Page 1 of 2



DAN B. JOHNSON
Law Office of Dan B. Johnson, P. S.
1312 N. Monroe Street, Ste. 248
Spokane, WA 99201
(509) 483-5311

                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,      )
                               )
          Plaintiff,           )
                               ) NO: 4:15-CR-06049-EFS-21
                               )
vs.                            ) NOTICE OF APPEAL
                               )
MIGUEL REYES GARCIA,           )
                               )
                               )
          Defendant.           )
_______________________________)

TO:    Plaintiff and to your attorney, U. S. Attorney for Eastern District of

Washington;


      PLEASE TAKE NOTICE that Miguel Reyes Garcia, Defendant in the

above action, does hereby appeal to the United States Court of Appeals for the

Ninth Circuit from the Judgment and Sentence in a Criminal Case filed on the 3rd

day of April, 2019. On April 8th, 2019, Counsel was appointed for Defendant

pursuant to the Criminal Justice Act.

      Dated this 9th day of April, 2019.

                                        s/DAN B. JOHNSON- Attorney for

1 NOTICE OF APPEAL
Case 4:15-cr-06049-EFS     ECF No. 1218    filed 04/09/19   PageID.7217 Page 2 of 2



                                       Defendant- WSBA #11257
                                       Law Office of Dan B. Johnson, P. S.
                                       1312 N. Monroe Street, Suite 248
                                       Spokane, WA 99201
                                       Telephone: (509) 747-5646
                                       E-Mail: danbjohnsonlaw@gmail.com

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 9th day of April, 2019, I electronically

filed the foregoing with the Clerk of the Court using the CM/ECF System which

will send notification of such filing to the following: Caitlin A. Baunsgard,

Assistant United States Attorney, and Stephanie A. Van Marter, Assistant United

States Attorney.

                                       s/DAN B. JOHNSON- Attorney for
                                       Defendant- WSBA #11257
                                       Law Office of Dan B. Johnson, P. S.
                                       1312 N. Monroe Street, Suite 248
                                       Spokane, WA 99201
                                       Telephone: (509) 747-5646
                                       E-Mail: danbjohnsonlaw@gmail.com
